Case 8:18-cv-00901-|\/|SS-AAS Document 64 Filed 04/12/19 Page 1 of 3 Page|D 534

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMP`A DIVISION

DONALD ANDERSON, ` Case No.: 8:18-cv-00901-MSS-AAS
Plaintiff,
vs.

THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O’NEIL; and WORLD `
WRESTLING ENTERTATNMENT, l"NC., l

Defendants.
/

DEFENDANT/COUNTERCLAIM-PLAINTIFF’S RESPONSE TO
PLAINTIFF/COUNTERCLAIM-DEFENDANT’S MOTION FOR SUMMARY
JUDGMENT PURSUANT 'l`O FED.R.CIV.P. 56(d)

COMES NOW, the Defendant/Counterclaim-Plaintiff, THADDEUS M. BULLARD SR.
A/K/A TITUS O’NEIL (“BULLARD”), byland through the undersigned, and pursuant to Rule
56(d) of the Federal Rules of Civil Procedure hereby responds to Plaintiff/Counterclaim-
Defendant’s Motion for Summary Judgment by showing that BULLARD requires additional
discovery as set forth in the Affidavit of MARIO TORRES submitted concurrently herewith to
be able to fully and fairly respond to the Motion for Summary Judgment, and in support thereof
states the following:

l. That on March 29, 2019, ;Plaintif`f` filed a Motion for Summary Judgment
(Document 58) against the Counter-Claims raised by Defendant, THADDEUS M. BULLARD
SR. A/K/A TITUS O’NEIL (hereinafter “BULLARD”), Within his Answer, Affirrnative
Defenses, Reservation of Rights to Join/File Third-Party Complaint and Counter-Claim to
Plaintiff"s Amended Complaint (Document 28) filed on June 19, 2018.

2. That on March 29"‘, 2019, BULLARD filed a Motion for Extension of Discovery
Deadline (Document 59) because in light of the still pending Motion to Dismiss (Document 17)
filed by Defendant, WORLD WRESTLING ENTERTAINMENT, INC. (“WWE”), and the
Motion to Stay Discovery Due to Pending Motion to Dismiss (Document 36) filed by WWE,
which was granted by the Court (Document 42), BULLARD waited f`or the Court to rule on

WWE’s Motion to Dismiss in order to avoid duplicating discovery requests.

Rcsponsc to Motion for Summary Judgment Pursuanl to Rulc 56(d) l
Andcrson v. Bullard, et. al., Casc No.: 8: l B-cv-0090 |-MSS-AAS
Firm: torres|bene|, p.a.; Any: Mario E. Torrcs, Esq.

Case 8:18-cv-00901-|\/|SS-AAS Document 64 Filed 04/12/19 Page 2 of 3 Page|D 535

3. That on April 4th, 2019, the Court granted BULLARD’s Motion for Extension of
Discovery Deadline and extended the discovery deadline until July l, 2019 with the notation that
“[a]n Amended Case Management and Scheduling Order will be entered by separate order.”
(Document 61). `

4. That pursuant to Rule 56(d) of the Federal Rules of Civil Procedure, the Court
should defer ruling on the Motion for Sunimary Judgment because BULLARD is unable to
present facts necessary at this time to justify his opposition to the Motion for Summary
Judgment. Specifically, as set forth in the Declaration of MARIO TORRES submitted
concurrently herewith, BULLARD requires, among other things, (a) the deposition of the
Plaintiff; (b) the production of documents by third party URANUS/GORILLA FLICKS; (c) the
deposition of the authorized representative(s) of third party URANUS/GORILLA FLICKS; and
(d) the opportunity to conduct discovery of other employees, contractors and/or agents of
URANUS/GORILLA FLICKS with whom I"laintiff/Counterclaim-Defendant conspired, whose
identities may arise out of the foregoing discovery.

5. That allowing BULLARD the time necessary to conduct additional discovery will
not prejudice the other parties and promotes judicial economy and efficiency.

6. That pursuant to Rule 56 of the Federal Rules of Civil Procedure, Plaintiff must
show an absence of a genuine issue within BliLLARD’s counter-claims

7. That BULLARD believes that the issues raised within his counter-claims are
genuine issues and that an extension to the discovery deadline will enable him to discover
necessary evidence to support his allegations.i

WHEREFORE, Defendant, THADI?EUS MICHAEL BULLARD SR, respectfully
requests that this Honorable Court defer ruling on Plaintiff`/Counterclaim-Defendant’s Motion for
Summary Judgment to allow BULLARD the` opportunity to conduct additional discovery to be
able to fully and fairly respond to the Motion for Summary Judgment.

CERTIFlCATE OF GOQD FATH (Local Rule 3.011g))

This request is being made in good faith and not for purposes of delay. Counsel for

WORLD WRESTLING ENTERTAINMEN”i", INC. has no objection to the requested relief

asked for in this motion.

l
[THIS SECTION INTENTIONALLY LEFT BLANK]
l

l
Response to Motion for Summary Judgment Puxsnant to Rulc 56(d) 2

Andmon v. Bullard, et. ul., Case No.: 8:18-cv-00901-MSS-AAS
Finn: lorrcs|benct, p.a.; Any: Mario E. Torres, Esq.

Case 8:18-cv-00901-|\/|SS-AAS Document 64 Filed 04/12/19 Page 3 of 3 Page|D 536

CERTIFlCATE OF SERVICE
l HEREBY CERTIFY, that a true copy of the foregoing has been furnished on this the
12"‘ day of April, 2019, on the below partiesl via the e-filing CM/ECF portal which constitutes

appropriate service.

Derek L. Metts

Metts Legal, P.A.

320 Maitland Avenue

Altamonte Springs, Florida 32701

Responsc lo Mo\ion for Summary Judgmcnl Pursua.nt to Rule 56(d)
Andcrson v. Bullard, el. al., Case No.: 8:|8-cv-00901-MSS»AAS
Firm: torres|benec, pia.; Atty: Mario E. Tom:s, Esq.

Daniel A. Shapiro

Justin T. Saar

Cole, Scott & Kissane, PA
4301 West Boy Scout Blvd.
Suite 400

 

 

FLORIDA BAR N BERZ 17908

marlOtOI'I'€S§@forfesbenet.COm AT To n N E y 8

U
O
m
<

enet

 

§308 Van Dyke Road
Lutz, Florida 33558

813.963.7770 Of`fice | Fax
E-Service: eservice@torresbenet.com

www.torresbenet.com
ATI`ORNEY FOR 'I`HE DEFENDANT, 'I`.BULLARD

